No. 3	                       February 5, 2015	687

              IN THE SUPREME COURT OF THE
                    STATE OF OREGON

                    STATE OF OREGON,
                     Petitioner on Review,
                               v.
                JERRIN LAVAZIE HICKMAN,
                 aka Jerrim Lavezie Hickman,
                    Respondent on Review.
           (CC 081235225; CA A144741; SC S061409)

    En Banc
    On respondent on review’s petition for reconsideration
filed September 11, 2014.*
    Ryan Scott, Scott and Huggins Law Offices, Portland,
filed the petition for reconsideration for respondent on
review.
    No appearance contra.
    PER CURIAM.
   The petition for reconsideration is allowed. The former
opinion is modified and adhered to as modified.
    Petitioner sought reconsideration of the former opinion of the court in a crim-
inal matter, taking exception to the court’s analysis and disposition regarding
the admission of certain eyewitness testimony. Held: Petitioner correctly noted
that the court’s former opinion contained a factual inaccuracy, which the court
corrected on reconsideration. The court rejects petitioner’s remaining arguments
without discussion.
   The petition for reconsideration is allowed. The former opinion is modified
and adhered to as modified.




______________
	  *  355 Or 715, 330 P3d 551 (2014); on review from the Court of Appeals, 255
Or App 688, 298 P3d 619 (2013).
688	                                         State v. Hickman

	        PER CURIAM
	        Petitioner seeks reconsideration of this court’s deci-
sion in State v. Hickman, 355 Or 715, 330 P3d 551 (2014), a
criminal case. In seeking reconsideration, petitioner takes
exception to our analysis and disposition regarding the
admission of certain eyewitness testimony. With regard to
that argument, we affirm our previous decision without fur-
ther discussion.
	        Petitioner also notes that our opinion incorrectly
stated that “[Dontae] Porter testified that, after shooting
Monette, defendant walked into the street and fired several
shots in the air.” See id. at 717. The attribution of that testi-
mony was incorrect; the record shows that another witness,
not Porter, testified to that effect. Defendant makes no addi-
tional argument concerning that factual error; in particu-
lar, he does not assert that the misattribution to Porter of
the quoted testimony affected our analysis or disposition of
the case. It did not. However, for the sake of accuracy, we
allow this petition for reconsideration and modify our deci-
sion to delete the quoted sentence.
	       The petition for reconsideration is allowed. The for-
mer opinion is modified and adhered to as modified.